AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) - - ; Page i of 1

UNITED. STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA

| United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Conamitted On or After November 1) 1987)

Francisco Javier Garcia-Rodarte ~ Case Number: 3 -19-mj-24656

 

 

 

 

 

 

Chloe §. Dillon gee EN PS
7 Defendant's Atthrney BR Rune ai
| REGISTRATION NO. 92211298 an a DEC 30 2019
- THE DEFENDANT: | | a
~ Bl pleaded guilty to count(s)_1 of Complaint ” 7 SQUSMERN BSraiet OF CALIFORNIA

 

 

 

BY . . DEPUTY

 

C1 was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count), which involve the following offense(s):

 

 

Title & Section Nature of Offense , - ~~ Count Number(s) |
8:1325 . -  TLLEGAL ENTRY (Misdemeanor) a - 1
oO The defendant has been found not guilty on count(s) _
my Count(s) ! ___ dismissed on the motion of the United States.
IMPRISONMENT

~The defendant is hereby committed to the custody of the United States Bureau of Prisons to be 7
imprisoned for a term of:

, Arras senven Oe days
XX] Assessment: $10 WAIVED [& Fine: WAIVED - : . | |

Dx] Court. recommends USMS, ICE or. DHS or other atresting agency return all property and all documents i in
the defendant’s possession at the time of'arrest upon their deportation or removal.

 

: UO) Court.recommends defendant be deported/removed with relative, _charged in case

 

. _ ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days ©
_ . of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, December 30, 2019

 

Date of Imposition of Senterice

M ichael 7. Seng

 

HONORABLE MICHAEL J. SENG _
UNITED STATES MAGISTRATE JUDGE |

 

Clerk’s Office Copy 7 - / - 3:19-mj-24656

 
